772 So.2d 17 (2000)
D.N.S., Appellant,
v.
STATE of Florida, Appellee.
No. 2D98-3858.
District Court of Appeal of Florida, Second District.
August 9, 2000.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Michael J. Neimand, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
D.N.S. pleaded no contest to violating the City of Tampa's juvenile curfew ordinance, reserving her right to appeal the denial of her dispositive motion to dismiss on the ground that the ordinance is unconstitutional. We affirm on the authority of our recent decisions in J.P. v. State, 775 So.2d 324 (Fla. 2d DCA 2000), involving the Tampa ordinance at issue in this case, and State v. T.M., 761 So.2d 1140 (Fla. 2d DCA 2000), involving a similar ordinance enacted by the City of Pinellas Park. We certify the following questions of great public importance:
AT WHAT LEVEL OF SCRUTINY MUST A COURT EXAMINE THE CONSTITUTIONALITY OF A JUVENILE CURFEW ORDINANCE?
IS THE TAMPA JUVENILE CURFEW ORDINANCE CONSTITUTIONAL?
Affirmed.
SALCINES, J., Concurs.
BLUE, A.C.J., Concurs specially.
NORTHCUTT, J., Dissents with opinion.
BLUE, Acting Chief Judge, Specially concurring.
I concur because I am bound by this court's decision in T.M. In the absence of this precedent, however, I would agree with Judge Northcutt's analysis of the issues. See T.M. (Northcutt, J., dissenting).
NORTHCUTT, Judge, Dissenting.
I respectfully dissent. See State v. T.M., 761 So.2d 1140 (Fla. 2d DCA 2000) (Northcutt, J., dissenting).